Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 31, 2019

The Court of Appeals hereby passes the following order:

A19E0034. DINA SWEARNGIN v. GID ROWELL.

      The above-styled case is before this Court on Dina Swearngin’s second motion
for an extension of time in which to file her application for discretionary review of
the trial court’s order entered on December 12, 2018. On January 7, 2019, we granted
Swearngin’s first motion for an extension of time in which to file her application so
that a transcript of the proceeding below could be filed in connection with her
application. Swearngin again moves this Court for a 30-day extension of time,
asserting that the transcript will not be ready by the February 11, 2019 deadline.
      Upon consideration of the motion and in the exercise of our discretion,
Swearngin’s request for an extension of time in which to file an application for
discretionary review is hereby GRANTED until March 13, 2019. This motion is
granted with the expectation that Swearngin will make appropriate arrangements for
the completion of the transcript prior to the extended deadline.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/31/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.